                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

TONY ADDISON                                                             PETITIONER
ADC #089168

v.                        CASE NO. 5:19-CV-00112 BSM

DEXTER PAYNE, Director,
Arkansas Department of Correction                                       RESPONDENT


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 3rd day of April, 2020.



                                                 UNITED STATES DISTRICT JUDGE
